EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Michael D. Templeton, Reg. No. 71,280 on 01/06/2021.

The application has been amended as follows:
With respect to the claims:
Claim 19: Line 18, delete – first – and add – second --.
 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The specific limitation of operating the hybrid electric propulsion system in the electric charge mode to charge the electric energy storage unit with the electric machine comprises providing a first amount of electrical power from the electric machine to the electric energy storage unit when the operability parameter of the turbomachine is below an upper threshold of the predetermined operability range by a first quantity and providing a second amount of electrical power from the electric machine to the electric energy storage unit when the operability parameter of the turbomachine is below the upper . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165.  The examiner can normally be reached on M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RAMI KHATIB/Primary Examiner, Art Unit 3669